Opinion by
Judge Pryor:
The demurrer to the petition was properly sustained. There is no allegation that Turner aided the sons of Davis in obtaining the deed for the land described, or that he was even cognizant of the alleged fraud; he occupies the attitude of an innocent purchaser for a valuable consideration, the petition alleging that he paid the purchase money in debts owing him by the father. A cancelment of the deed to the sons would avail the appellant nothing, as the land could not be subjected to the payment of the appellant’s debts, the legal title being in Turner. There is no allegation that the sons *74received any of the purchase money, but on the contrary, the whole' amount was paid by Turner to the father. The cáse is not within the act of 1856, as many years had elapsed front the conveyance to the institution of the suit.

Hmelrigg, for appellants.


Cooper, for appellee.

The judgment is affirmed.